The opinion of the court was delivered, February 25th 1869, by
Agnew, J.
It was an error to issue a warrant on the application of Emma S. Worrell, the wife of the defendant. Neither the Act of 31st March 1812 nor that of 13th June 1836 authorizes such a proceeding on part of the wife. That of 1812 provides that the guardians of the poor, and that of 1836 the overseers of the poor shall obtain the warrant. The object of the law is to enable the township to have indemnification for the expense incurred in the maintenance of a deserted wife or children: Overseers v. Smith, 2 S. & R. 365. It is a part of the poor laws of the state. It was a question in Sterling v. Commonwealth, 2 Grant 162, whether a warrant issued at the suit of a single director of the poor was sufficient, but all the directors having joined in its execution, it was held sufficient by way of ratification. The very purpose of the warrant shows that it cannot be issued except at the instance of the guardians or overseers, for the first direction in it, is to levy on the goods and chattels of the deserting hus*107band, which, must go into tbe bands of these officers, to be disposed of under the direction of the Quarter Sessions after a return of the warrant into that court. It is only for the want of sufficient property to be seized under the warrant, the body of the husband can be arrested and brought before the magistrate, who shall cause him to enter into bail for his appearance at the ensuing term of the court. But the point in this case has been decided in Commonwealth v. Nathans, 2 Barr 138, rendering it unnecessary to pursue the subject further.
There was evidently but a single case in the court below, the number, term, defendant and proceedings being the same in the warrant filed and upon the docket entry, the mistake being merely clerical in entering on the docket the name of the city in place of the directors of the poor of Oxford and Lower Dublin townships. It was unnecessary to issue two writs of certiorari. The proceedings returned upon the certiorari in the latter case are therefore quashed, and the certiorari in the case of the city is ordered to be nonsuited.